

117 S2713 IS: Market Economy Sourcing Act
U.S. Senate
2021-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2713IN THE SENATE OF THE UNITED STATESSeptember 13, 2021Mr. Casey (for himself, Mr. Brown, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 to require that any trade agreement subject to expedited procedures under that Act contain certain requirements relating to the origination of goods in nonmarket economy countries.1.Short titleThis Act may be cited as the Market Economy Sourcing Act.2.Limitation on trade authorities procedures relating to requirements on content of goods from nonmarket economy countriesSection 106(b) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4205(b)) is amended by adding at the end the following:(7)Limitations on procedures relating to origination of content of goods from nonmarket economy countries(A)In generalThe trade authorities procedures shall not apply to an implementing bill submitted with respect to a trade agreement or trade agreements entered into under section 103(b) unless the rules of origin requirements under such agreement or agreements—(i)with respect to rules of origin based on value content of a good, require that, of the content of a good qualifying for preferential treatment under the agreement or agreements that does not originate (as specified in those rules) in a country that is party to the agreement or agreements—(I)during the 5-year period following the entry into force of the agreement or agreements, not more than 20 percent of that content may originate in a nonmarket economy country; and(II)after the period specified in subclause (I), not more than 10 percent of that content may originate in a nonmarket economy country; and(ii)with respect to rules of origin that are not based on value content of a good, are consistent with the requirements under clause (i) based on processing requirements or tariff shifts as opposed to value content.(B)Nonmarket economy country definedIn this paragraph, the term nonmarket economy country has the meaning given that term in section 771(18) of the Tariff Act of 1930 (19 U.S.C. 1677(18))..